Filed 9/14/21 P. v. Gallapsie CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.



                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----


 THE PEOPLE,

                    Plaintiff and Respondent,                                                  C093373

           v.                                                                       (Super. Ct. No. STK-CR-
                                                                                     FECOD-2018-0009827)
 DAKWAN ALI GALLAPSIE,

                    Defendant and Appellant.




         Appointed counsel for defendant, Dakwan Ali Gallaspie, filed an opening brief
that sets forth the facts of the case and asks this court to review the record and determine
whether there are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436
(Wende)). Having reviewed the record as required by Wende, we find no arguable errors
that are favorable to defendant. Accordingly, we will affirm the judgment.
                         FACTUAL AND PROCEDURAL BACKGROUND
         The People’s felony information charged defendant with possession of a
controlled substance while armed with a firearm (Health & Saf. Code, § 11370.1,
subd. (a); count one); carrying a loaded firearm in a public place while not being the




                                                             1
registered owner (Pen. Code, § 25850, subd. (c)(6); count two);1 being a felon in
possession of a firearm (§ 29800, subd. (a)(1); count three); and being a felon in
possession of ammunition (§ 30305, subd. (a)(1); count four). The information further
alleged as to these charges that defendant had a prior serious felony conviction
(§§ 1170.12, subd.(b), 667, subd. (d)) and a prior prison term (§ 667.5, subd. (b)).
Defendant pleaded not guilty and denied all enhancements.
       Defendant filed a section 1538.5 motion seeking to suppress all evidence derived
from an alleged unlawful traffic stop by police, which the People opposed. Following an
evidentiary hearing, the court ruled that the officers had reasonable cause to conduct the
traffic stop, and the observation of the white powdered substance in the baggy justified
the search of the car. Accordingly, the court denied the motion.
       Defendant pleaded no contest to the unlawful firearm possession in count three in
exchange for dismissal of the remaining counts and the striking of the special allegations.
The stipulated factual basis for this plea was the preliminary hearing transcript. This
transcript reflected that defendant was driving a car that was stopped after it was seen
leaving the area of a report of shots being fired. Officer Kyle Tacker smelled marijuana,
and his partner saw one of the people in the car attempt to hide a small plastic bindle with
a white powdery substance. Officers detained the occupants and searched the car, finding
the previously mentioned plastic bindle and a loaded firearm under the driver’s seat that
was not registered to anyone in the car. After defendant was moved from the patrol car to
be searched, a dollar bill containing a powdery substance was discovered therein. Both
recovered substances tested positive for cocaine and were usable amounts.
       On January 7, 2021, the court sentenced defendant to the midterm of two years in
prison with credit for two actual days plus two conduct days for a total of four days




1 Undesignated statutory references are to the Penal Code.


                                             2
custody credit. The court also imposed a $300 restitution fine (§ 1202.4, subd. (b)), a
matching suspended $300 parole revocation restitution fine (§ 1202.45), a 10 percent
county administration fee on the restitution fine (§ 1202.4, subd. (l)), a $40 court security
fee (§ 1465.8), and a $30 conviction assessment fee (Gov. Code, § 70373)). Defendant
timely appealed the denial of his suppression motion.
                                       DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. ( Wende, supra, 25 Cal.3d 436.) Defendant was
advised by counsel of his right to file a supplemental brief within 30 days from the date
the opening brief was filed. More than 30 days have elapsed and defendant has not filed
a supplemental brief.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no arguable error that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.


                                                     /S/
                                                  MAURO, Acting P. J.


We concur:



    /S/
HOCH, J.



    /S/
RENNER, J.


                                              3